PER CURIAM.
Cason appeals a sentence imposed outside the sentencing guidelines on the ground that the trial court did not express clear and convincing reasons for the departure. We find that, of the six reasons stated by the trial court, reasons one (extensive arrest record and numerous prior convictions) and five (deterrence of others) are invalid; the remaining four are proper. There being no reasonable doubt that a different sentence would be imposed on remand, see Albritton v. State, 476 So.2d 158 (Fla.1985), we affirm.
*1007ERVIN and WIGGINTON, JJ., and McCORD, GUYTE P., Jr. (Ret.), Associate Judge, concur.